344 F.2d 962
Noel CLEGG, Petitioner-Appellant,v.DISTRICT DIRECTOR OF IMMIGRATION AND NATURALIZATION SERVICE, Respondent-Appellee.
No. 15269.
United States Court of Appeals Third Circuit.
Argued March 16, 1965.
Decided March 24, 1965.

Appeal from the United States District Court for the District of New Jersey; Reynier J. Wortendyke, Jr., Judge.
Joseph B. Gordon, Baker, Garber & Chazen, Hoboken, N. J., for appellant.
Vincent J. Commisa, Asst. U. S. Atty., Newark, N. J., for appellee.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This appeal, while zealously argued on behalf of appellant, is completely devoid of merit.


2
The judgment of the district court will be affirmed.